DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10-13-2021 is acknowledged. Claims 1-28 are pending. Claims 1-13 and 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 14-20 are currently under examination.

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. [WP TypographicSymbols font/0x27]1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply. Applicant is requested to return a copy of the attached Notice to Comply with their response. Applicant is given the same period in which to comply with the sequence rules as is available to reply to this action.


The use of multiple trademarks has been noted in this application (see pages 29 and 30) for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
	It should be noted that the cited occurrences of improper use are only exemplary and Applicant should review the entire specification to correct any other improper use of trademarks.


Information Disclosure Statement
The Information Disclosure Statement filed on 7-31-2020 has been considered. An initialed copy/ Initialed copies is/are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant claims are directed to a methods of identifying a suitable donor for fecal microbiota transplantation (FMT) comprising determining the Candida albicans level in a donor stool sample. The claimed method encompasses FMT for any purpose/condition, and the specification evidences that FMT is known to be used for a wide range of conditions in the digestive and nervous system (see paragraph [0033]).  Thus, the claims essentially recite a functional limitation (wherein the determining level of Candida albicans achieves the result of assessing the likelihood of effective FMT) while encompassing all means or methods of achieving the desired result (see MPEP 2173.05(g) - unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description). The instant specification describes only a single means by which the claimed step of determining Candida albicans levels allows for assessing the likelihood of effective FMT, wherein a donor Candida albicans less than a specific threshold indicates likelihood that FMT will be effective for treating Clostridium difficile infection (CDI). This is based on the finding that CDI is associated with low Candida albicans level relative to other fungal species and that successful FMT treatment is positively associated with low Candida albicans levels (see Specification and Examples).  However, the prior art evidences that the relationships between microbiomes and FMT for CDI described in the specification are not generally applicable to other conditions. Conceição-Neto et al., Gut 67.8 (2018): 1558-1559, concludes that “virome interactions are disease specific and FMT guidelines should be tailored to the pathology at hand” (p. 1559, last ¶).  Thus, one of skill in the art reading the disclosure in the instant specification in view of the relevant art would not conclude that the inventors were in possession of a method of determining the effectiveness of FMT for any condition, in any manner as encompassed by the instant claims.  As such, the claims lack written description support in the specification.  The written description rejection can be overcome by amending the claims to recite that the method is for assessing the likelihood of effective FMT for treating CDI, and to recite the manner in which the determination is made (e.g., wherein a donor Candida albicans levels lower than a threshold level is indicative of likelihood for suitable FMT donor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim s 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossen et al. (World Journal of Gastroenterology Vol. 21 Issue 17, pages 5359 – IDS filed on 7-31-2020) and Russo et al. (Clinical Microbiology and Infection Vol. 21 No. 5, pages 493.e1-493.e4).

	Rossen et al. disclose the use of fecal microbiota transplantation for the treatment of gastrointestinal disorders such as CDI (see abstract). Rossen et al. further discloses that donor’s fecal samples were screened for parasites, Clostridium difficile and enteropathogens (see Table 4).
	Rossen et al. differs from the instant invention in that they don’t disclose the screening of donor fecal samples for Candida albicans.
	Russo et al. disclose that Clostridium difficile infection (CDI) may promote the translocation of Candida to the blood and development of candidaemia (see abstract) and that Candida albicans is the most frequently involved (see page 493.e3).
	It would have been obvious for one of skill in the art to screen the donor fecal samples for Candida albicans in order to reduce the possibility of developing candidaemia in patients who would receive said fecal samples to treat CDI.
One would have had a reasonable expectation of success as the screening for Candida albicans is well established in the art. The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Rossen et al. demonstrates the screening of fecal samples for the use in FMT and assays for screening for Candida albicans is well established in the art, the screening of fecal samples for the presence of Candida albicans is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
With regard to the specific percentages recited in claims 16 and 17, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
With regard to the genera recited in claim 19, Rossen et al. clearly disclose the screening for enteropathogens.  

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 25, 2022